Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00627-CV

      Raymond S. DE LEON II, Trustee of the Delfina & Josefina Alexander Family Trust,
                                        Appellant

                                                 v.
                                  Josefina Alexander GONZALEZ,
                               Josefina Alexander GONZALEZ, et al.,
                                              Appellees

                     From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2014-CVQ-001098-D4
                            Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 17, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                   PER CURIAM